Citation Nr: 9929403	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  96-29 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected right ankle disability, for the 
period from November 30, 1993, through October 11, 1995.

2.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran served on active military duty from September 
1986 to November 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Buffalo, New York (RO) which, in part, 
granted service connection for a right ankle disability, with 
an evaluation of 10 percent, and denied service connection 
for a left knee disorder.  A notice of disagreement was 
received in October 1994, the RO issued its statement of the 
case in June 1995, and a timely substantive appeal was 
received in August 1995.  These issues were remanded by the 
Board in September 1997 for further development, including a 
VA examination.

The veteran appealed the initial grant of service connection 
for the right ankle disability, requesting a higher 
evaluation.  After completion of the examination on remand, 
the RO increased evaluation of the veteran's right ankle 
disability to 40 percent, effective October 12, 1995.  In a 
statement dated in October 1998, the veteran indicated his 
satisfaction with the increased level of compensation, but 
his disagreement with the date on which the increase becomes 
effective.  Specifically, the veteran contends that the 
effective date of the 40 percent evaluation should be 
November 30, 1993, the original date of the claim.  Thus, the 
matter of an increased evaluation for a right ankle 
disability is now limited to the period from November 30, 
1993, through October 11, 1995.


FINDINGS OF FACT

1.  The veteran's service-connected right ankle disability 
effectively resulted in loss of use of his right foot during 
the period from November 30, 1993, through October 11, 1995.

2.  The veteran does not currently suffer from chronic left 
knee disability.



CONCLUSION OF LAW

1.  The schedular criteria for entitlement to an evaluation 
of 40 percent for right ankle disability for the period from 
November 30, 1993, through October 11, 1995, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (1999).

2.  Left knee disability was not incurred in or aggravated by 
the veteran's period of active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Ankle Disability

The veteran's claim is an appeal of the original assignment 
of 10 percent disability evaluation, and, as such, the claim 
for a higher evaluation is well grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment through October 11, 1995, the last date before 
which the evaluation was increased to 40 percent.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
is satisfied that all relevant facts have been properly and 
sufficiently developed with regard to this issue.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claim.  See 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.

The veteran initially injured his ankle in service in late 
1986.  He was treated in January 1987, and x-rays were 
negative for any fractures.  He complained of persistent pain 
and recurrent swelling after long runs, and stiffness in the 
morning along the medial and lateral joints.  In May 1987, he 
was diagnosed with a sprained ankle, when he sought treatment 
for a dull aching pain radiating upward and associated with 
basketball, running and jumping.  An inversion injury to the 
right ankle was treated in June 1987, and the veteran was 
given a cast.  In July 1987, the veteran continued to have 
mild lateral soft tissue swelling without any underlying bony 
abnormalities.  In January 1992, the veteran was seen for 
chronic right ankle instability and pain.  He was given a 
diagnosis of reflex sympathetic dystrophy.  In June 1992, the 
veteran again had an inversion injury to the right ankle, 
with mild edema over the right lateral malleolus.  X-rays 
were within normal limits.  He was put on a thirty-day 
profile to prohibit marching and jumping.  In July 1992, at a 
follow-up appointment the veteran's right ankle continued to 
have edema, and the veteran had difficulty walking.  The 
veteran's profile was extended.  In August 1992, he was given 
recommended physical therapy exercises to perform.  A 
September 1992 entry notes that the veteran was on a 90-day 
profile for his ankle and was wearing an ankle brace for the 
pain.  He had sores on his feet and legs from the rubbing of 
the brace.  He was instructed to readjust the brace and to 
try to obtain an air splint from a different physician.  In 
October 1992, the veteran reported that he had been 
performing physical therapy exercises, but still experienced 
popping of the ankle.  New strengthening routines were 
recommended.  In December 1992, the problems continued 
despite exercise.  In April 1993, the veteran was placed on a 
permanent profile to include no running, jumping, climbing, 
marching, or push-ups, and to allow the wearing of tennis 
shoes.  In February 1993, and again in August 1993, the 
veteran was considered not physically fit to perform his 
duties.  He was separated from the service in November 1993 
due to disability.

Shortly after his discharge, the veteran filed his claims for 
service connection.   In February 1994, a VA examination was 
performed at which the veteran exhibited full range of motion 
of the right foot and ankle.  He was diagnosed as status post 
right ankle fracture and sprain.  An orthopedic examination 
was performed in August 1994.  The veteran complained of 
right ankle pain and instability, with some numbness in the 
foot, diffusely.  The skin appeared normal, there was no 
swelling or mottling.  He was not hypersensitive to touch and 
there was no focal tenderness.  His reflexes were intact 
bilaterally and strength was 5/5.  He was negative for 
Tinel's at the tarsal tunnel.  He had increased laxity on 
inversion.

A neurological examination was also performed in August 1994.  
The veteran had normal general mobility, no hyperkinesia or 
hypokinesia, no weakness or ataxia or incoordination.  Muscle 
bulk and muscle tone were normal, reflexes were symmetrical 
in the upper and lower extremities, and sensory perception 
was intact.  His gait was normal.  Romberg test was negative.  
Knee jerks were 1+, ankle jerks were 2+.  There was a 
questionable decrease in sensory perception at the lateral 
border of the right foot.  Straight leg raising was negative.  
He could bend forward and squat at 90 degrees, and squat in 
the standard fashion without difficulty.  Joints were 
unremarkable except for tenderness of the right ankle.

Other relevant medical records for the time period at issue 
include outpatient VAMC treatment records dated from February 
to July 1994.  On examination in February 1994, the veteran 
was using an ankle splint.  He accomplished dorsiflexion to 
the neutral position, and plantar flexion to 20 degrees.  
There was no swelling, but there was lateral instability.  An 
x-ray in April 1994 showed a small degenerative spur at the 
anterior aspect of the tibia at the ankle joint.  The x-ray 
examination was otherwise unremarkable.  In July 1994, the 
veteran reported occasional swelling, throbbing at night, 
perspiration and numbness of the bottom of the foot, as well 
as a continuous dull ache.  He was wearing an air cast.  His 
right ankle had no swelling, deformity or skin changes.  He 
had dorsiflexion of 10 to 15 degrees and plantar flexion of 
40 degrees.  He had lateral laxity.  At an appointment in 
September 1994, he continued to have instability of the right 
ankle.  In November 1994, the veteran requested a brace for 
his foot.

In addition to the noted orthopedic and neurological 
evaluations, there are a number of tests ordered by the VAMC 
to ascertain whether the veteran's ankle problems are of 
neurological etiology.  Results of these tests are not 
relevant to the determination of the degree of disability of 
the right ankle, and will not be recounted herein.

In January 1995, a private MRI was performed by Williamsville 
Medical Imaging to rule out osteoarthritis.  The examination 
revealed normal marrow signals and very small joint effusion.  
The remainder of the examination was unremarkable.

The claims file also contains an August 1995 handwritten note 
from Craig Meinking, PA, who states that the veteran is 
followed by the orthopedic department (at the Buffalo, New 
York VAMC) for chronic right ankle pain and instability.  
According to Mr. Meinking, examination of the veteran 
suggests he is capable of working but should have light duty 
without any climbing, prolonged standing or walking.  A 
sedentary position was recommended.

A second letter from Mr. Meinking, dated October 12, 1995, 
describes the veteran's condition in more detail.  The letter 
states that the veteran has been followed by the physical and 
rehabilitation service for continued laxity of the right 
ankle.  In the past the veteran had been provided with an 
ankle brace for stability which had not been effective.  
Recently he had been measured for a custom made orthosis for 
his right foot and ankle to be worn at all times.  The injury 
creates physical limitations and requires the veteran to 
avoid prolonged standing, walking and climbing.  According to 
Mr. Meinking, the condition had been ongoing since 1989 
without significant improvement and would likely cause a 
permanent disability to the veteran.  He would wear the brace 
indefinitely, but it would not hinder him from normal 
activities.

More recently, in November 1997, a VA examination was 
performed.  The veteran complained of alternating aching, 
throbbing and numbness of the right foot and ankle.  He had 
been issued a plastic brace, which maintained his ankle in a 
fixed position.  The veteran had dorsiflexion of 20 degrees 
and plantar flexion of 45 degrees.  The entire foot and ankle 
was hyperalgesic and movement was performed with a 
considerable amount of pain.  Stress testing revealed a 
moderate degree of laxity of the medial and lateral 
supporting ligaments of the right ankle.  There was no 
evidence of cyanosis, mottled skin or edema.  The foot was 
warm and dry but extremely diffusely tender.

The veteran's right ankle disability is currently described 
for rating purposes as residuals, multiple right ankle 
sprains.  The RO has evaluated the disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5284.  See 38 C.F.R. § 4.20.  
Pursuant to DC 5284, a moderate injury of the foot is 
assigned a 10 percent evaluation, a moderately severe injury 
is assigned a 20 percent evaluation, a severe injury is 
assigned a 30 percent evaluation, and actual loss of use of 
the foot is assigned a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5284.  

The RO increased the veteran's disability to 40 percent 
effective October 12, 1995, the date of the letter from Mr. 
Meinking, which describes the custom made orthosis that had 
been ordered for the veteran.  However, after reviewing the 
totality of the evidence, the Board cannot discern any 
significant distinction between the veteran's symptoms in 
October 1995, and the period prior thereto.  It appears from 
the record that the veteran has had chronic pain and 
instability of his right ankle since service, and has worn 
braces to attempt to stabilize the ankle since as early as 
September 1992.  It appears that numerous treatment methods 
were tried before resorting to the more aggressive measure of 
immobilizing the ankle as reported in October 1995.  Review 
of the entire record indicates that the symptoms experienced 
by the veteran from October 1995 to the present, which have 
been evaluated by the RO to be 40 percent disabling, are 
essentially no different from those experienced by the 
veteran during the period of November 30, 1993, through 
October 11, 1995.  It appears that the veteran has been 
incapacitated from any prolonged use of his right ankle since 
the period of service.  Resolving all reasonable doubt in the 
veteran's favor, the Board finds that an evaluation of 40 
percent is warranted for the entire period of disability, 
beginning on November 30, 1993.

A 40 percent rating is the highest available under Diagnostic 
Code 5284, and other applicable Diagnostic Codes for the 
ankle (5270, 5271, 5272, 5273, and 5274) do not provide for 
any rating higher than 40 percent.  

The Board also finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, there has been no showing of marked interference 
with his employment or necessitated frequent periods of 
hospitalizations.  While light duty and a sedentary position 
have been recommended, it also appears that medical personnel 
feel that the right ankle disability and the wearing of the 
brace would not hinder normal activities.  Therefore, in the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash, at 227 (1995).

Left Knee Disability

As an initial matter, the Board finds the veteran's claim of 
entitlement to service connection for left knee disability to 
be well-grounded under 38 U.S.C.A. § 5107(a).  Even as a 
layperson, the veteran's assertion of an inservice injury is 
accepted as true for well-grounded purposes.  Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995): King v. Brown, 5 Vet.App. 
19, 21 (1993).  Further, VA examination in February 1994 
(approximately three months after discharge from service) 
resulted in a medical diagnosis of internal derangement of 
the left knee.  Such diagnosis is also presumed to be true.  
King.  Further, given the proximity of such medical diagnosis 
to discharge from service, the Board believes the February 
1994 VA examination report not only constituted medical 
evidence of current disability, but also constituted medical 
evidence a relationship to service sufficient to well-ground 
the service connection claim.  See generally Hampton v. 
Gober, 10 Vet.App. 481 (1997).  With a well-grounded claim 
arises the statutory duty to assist the veteran.  38 U.S.C.A. 
§ 5107(a).  After reviewing the evidence, including the 
report of VA examination conducted in November 1997 pursuant 
to the Board's remand, the Board finds that the record 
contains adequate evidence to allow for equitable review of 
the veteran's claim and that no further action is necessary 
to assist the veteran with his claim.   

Turning to the merits, the Board notes that applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims that he injured his left knee in service 
in 1993.  There is no service medical record describing such 
incident.  The only service medical record pertaining to the 
left knee is dated in June 1989 when the veteran complained 
of bilateral knee pain.  He was diagnosed with tibialis 
posterior muscle strain and possible patellar femoral 
syndrome.  There were no other complaints of left knee pain 
in service.

At a VA examination in February 1994, the veteran reported 
that in August 1993 his left knee began "popping", although 
there was no specific incident.  The diagnosis at the 
examination was internal derangement of the left knee, 
moderately severe, although it is not clear on what basis 
this diagnosis was reached, as there are no findings with 
respect to the knee, except for a left leg limp.  In August 
1994, an orthopedic examination was done, and the veteran had 
no deformity, no instability, no effusion, no laxity and no 
joint line tenderness of the knee.  He had minimal 
patellofemoral crepitus.  Flexion was from 0 to 110 degrees.  
The knee was noted to be within normal limits.

Outpatient treatment records dated in February 1994 indicate 
that the veteran complained of pain on and off in the left 
knee.  X-rays were taken and showed no abnormality of the 
left knee.

The only other evidence pertaining to the left knee is the 
report of November 1997 VA examination on remand.  The 
veteran complained of pain in his knee occurring 
approximately two to three times monthly.  He reported no 
swelling, locking or buckling.  When the pain occurs he rests 
the knee.  He did not take any medication or use crutches, 
cane, brace or any assistive device.  On physical 
examination, there was no evidence of subluxation, there was 
no knee pain elicited with standing, walking or squatting.  
He had no functional impairment due to the knee.  He stated 
he had had an arthrogram performed in January 1995 with 
normal results.  Range of motion was 140 to 0.  There was 
minimal subjective tenderness about the medial aspect of the 
left patella.  There was no swelling, no joint effusion, no 
pain with compression or movement of the patella.  Stress 
testing revealed no laxity.  X-rays were ordered but copies 
thereof were not within the file.  The final diagnosis was 
that there were no abnormalities detected on physical 
examination of the left knee at this time.

While the truth of items of evidence is presumed for purposes 
of accomplishing the well-grounded analysis, when looking to 
the merits of a claim, the positive evidence is to be weighed 
with the negative evidence.  By law, the veteran will prevail 
if there is at least a state of equipoise between the 
positive evidence and the negative evidence.  38 U.S.C.A. 
§ 5107(b).  

As noted earlier, service connection can only be granted for 
current chronic disability.  An appellant's belief that he or 
she is entitled to some sort of benefit simply because he or 
she had a disease or injury while on active service is 
mistaken, as Congress has specifically limited entitlement to 
service connection to cases where such incidents have 
resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 
223 (1992). 

The question of whether a disability is currently present is 
one which requires diagnostic skills and must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Therefore, the Board must rely on the medical 
evidence.  It was clear to the Board in September 1997 that 
there was a discrepancy as to whether or not the veteran 
suffers from current left knee disability.  When the medical 
evidence of record is insufficient or, in the opinion of the 
Board, of doubtful weight or credibility, the Board is free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  The Board remanded the case for a medical 
examination, and it is clear from the report of the November 
1997 examination that the examiner was unable to diagnosis 
any left knee disorder.  The November 1997 examination 
appears to have been thorough and fully adequate.  

While the February 1994 VA examination did result in a 
diagnosis of internal derangement of the left knee, no 
supporting clinical findings were reported.  Further 
examination in August 1994 showed some limitation of motion 
on flexion and some crepitus, but the examiner reported no 
left knee findings on examination at that time.  
Significantly, by the time of the November 1997 examination, 
it full left knee flexion to 140 degrees was reported.  See 
38 C.F.R. § 4.71, Plate II.  

The Board is thus left with a situation where the clear 
preponderance of the evidence supports a finding of no 
current left knee disability.  As emphasized earlier, without 
current disability service connection cannot be established.  
Based on the record, the Board must conclude that the knee 
problems reported during service were acute in nature and 
have resolved without leaving residual left knee disability.  
In undertaking a merits analysis of the left knee claim, the 
Board has been mindful of the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of equipoise of the 
positive and the negative evidence to otherwise permit a 
favorable determination as to this issue. 


ORDER

Entitlement to a 40 percent disability rating for right ankle 
disability during the period from November 30, 1993, through 
October 11, 1995, is warranted.  To this extent, the appeal 
is granted.

Entitlement to service connection for left knee disability is 
not warranted.  To this extent, the appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals







